Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered. Regarding the rejection under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956), the rejection has been modified and now only relies upon the following reason for combination: the tapered inflow end portion The modification of Chambers et al tapering the inflow end portion (top-most cells are bent radially inwardly) would be fully capable of functioning/defining as at least one recapture mechanism. 
The examiner is open to an interview if applicant desires.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, regarding “at least one recapture mechanism disposed or defined on one or more of the top-most stent cells” is unclear if “defined on” requires an additional structure other than bent cells.
	Claim 12, “recapture assist mechanism(s)” lacks antecedent basis.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6, no support has been found in the written description for, “wherein at least one of the plurality of stent cells that are not the top-most stent cells of the valve support that are bent inwardly over the blood flow channel, further comprises a recapture assist mechanism disposed or defined thereon”.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956). 
Chambers discloses a prosthetic heart valve device (Figure 5 #100), adapted for expansion and implantation into a heart chamber of a patient (abstract) for supplementation and/or replacement of native valve leaflet functionality (Paragraph [0028]), the device comprising:
a collapsible and expandable stent (Abstract) having an outer section (Figure 5#102) comprising an outer surface (outer surface of 102), an inner surface (inner surface of 102), and defining an interior (Figure 5 interior);
a valve support (Figure 5#104) operationally connected to the collapsible and expandable stent, wherein the valve support extends radially upward into the interior of the outer section (see figure 5) and comprising an inflow end and an outflow end (Figure 5, inflow and outflow ends), the inflow end extending radially upward into the outer section, wherein a blood flow channel is defined between the inflow and outflow ends (Figure 5, inflow and outflow ends), and wherein the valve support is inverted entirely within the interior of the outer section (as can be seen in figure 5, the valve support is inverted entirely within outer section 102),
a plurality of prosthetic valve leaflets (Figure 6 #106) disposed within the blood flow channel defined by the valve support section, wherein prosthetic valve leaflets are configured to allow flow from the inflow end to the outflow end of the flow channel and prevent flow from the outflow end of the flow channel to the inflow end of the flow channel (Paragraph [0017] lines 1-4),
However, chambers does not disclose wherein the inflow end of the valve support comprises a plurality of top-most stent cells that are bent radially inwardly over the blood flow channel.
Yohanan teaches a prosthetic heart valve wherein the inflow end of the valve support comprises a plurality of top-most stent cells that are bent radially inwardly (Figure 13 #314) over the blood flow channel.
It would have been obvious to one of having ordinary skill in the art to have modified Chambers and have bent at least one of the plurality of top-most stent cells at the inflow end of the valve structure radially inwardly over the blood flow channel as taught by Yohanan 
Regarding Claim 2, Chambers discloses wherein the valve support is defined and formed by the collapsible and expandable stent (Paragraph [0031] lines 1-4).
Regarding Claim 3, Chambers discloses comprising transition cells that turn the outer section of the collapsible and expandable stent radially inwardly (Paragraph [0031] lines 1-4, the outer section is in the shape of a ball), the transition cells disposed between the outer section of the collapsible and expandable stent and the valve support  (Paragraph [0034], Figure 5 #108).
Regarding Claim 4, Chambers discloses the device of claim 2, further comprising transition cells that turn the outer section of the collapsible and expandable stent radially inwardly (Paragraph [0031] lines 1-4, the outer section is in the shape of a ball), the transition cells disposed between the outer section of the collapsible and expandable stent and the valve support (Paragraph [0034], Figure 5 #108).
Regarding Claim 5, Chambers discloses wherein the valve support and outer section of the valve support comprise a single unitary stent (Paragraph [0031] lines 1-4).

5.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956) further in view of Alkhatib (U.S. Publication No. 20130331933). 
Regarding Claim 7, Chambers does not discloses wherein the recapture assist mechanism is configured to engage a wire to assist in one or more of the group consisting of: directional positioning during delivery of the device; recapture of the device during delivery; and resheathing of the device during delivery.
Alkhatib teaches collapsible/expandable prosthetic heart valves wherein the recapture assist mechanism (Figure 1#30) is configured to engage a wire to assist in one or more of the group consisting of: directional positioning during delivery of the device; recapture of the device during delivery; and resheathing of the device during delivery (Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the recapture assist mechanism configured to engage a wire to assist in one or more of the group consisting of: directional positioning during delivery of the device; recapture of the device during delivery; and resheathing of the device during delivery in order to reposition or remove the device (Paragraph [0043]).
Regarding Claim 8, Chambers does not discloses wherein the wire comprises a push and/or pull wire.
Alkhatib teaches wherein the wire comprises a push and/or pull wire (Paragraph [0043] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the wire comprise a push and/or pull wire in order to reposition or remove the device (Paragraph [0043]).
Regarding Claim 9, Chambers does not discloses wherein the recapture assist mechanism comprises an open paddle adapted to engage the wire.
Alkhatib teaches wherein the recapture assist mechanism comprises an open paddle (Figure 1 #30) adapted to engage the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the recapture assist mechanism comprise an open paddle adapted to engage the wire in order to reposition or remove the device (Paragraph [0043]).
Regarding Claim 10, Chambers does not discloses wherein the recapture assist mechanism comprises a slot adapted to engage the wire.
Alkhatib teaches wherein the recapture assist mechanism comprises a slot (Figure 1 #30) adapted to engage the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the recapture assist mechanism comprise a slot adapted to engage the wire. in order to reposition or remove the device (Paragraph [0043]).

6.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956) further in view of Chambers (U.S. Publication No. 20160242905) hereafter Chambers (20160242905).
Regarding Claim 11, Chambers discloses a method for delivery, recapturing and/or positioning the collapsible and expandable prosthetic heart valve device of claim 1 into a heart chamber of a patient (Paragraph [0011]), comprising: but does not disclose specifically providing a delivery catheter having a lumen therethrough; placing the delivery catheter within the patient such that a distal end of the delivery catheter and lumen are within the heart chamber and a proximal end of the delivery catheter and lumen are outside the patient's body; collapsing and loading the prosthetic heart valve device into a proximal end of the delivery catheter lumen and translating the prosthetic heart valve device distally; delivering the prosthetic heart valve device from the distal end of the delivery catheter lumen at least partially into the heart chamber; at least partially expanding the prosthetic heart valve device within the heart chamber; and when properly positioned, implanting the prosthetic heart valve device within the chamber.
Chambers (20160242905) teaches device, systems and methods for cardiac treatment with a method for delivery comprising:
providing a delivery catheter (Figure 4A #60) having a lumen therethrough;
placing the delivery catheter within the patient such that a distal end of the delivery catheter and lumen are within the heart chamber and a proximal end of the delivery catheter and lumen are outside the patient's body (Figures 4C-4E);
collapsing and loading the prosthetic heart valve device into a proximal end of the delivery catheter lumen and translating the prosthetic heart valve device distally (Paragraph [0045] lines 6-8);
delivering the prosthetic heart valve device from the distal end of the delivery catheter lumen at least partially into the heart chamber (Paragraph [0046]);
at least partially expanding the prosthetic heart valve device within the heart chamber (Figure 4D); and
when properly positioned, implanting the prosthetic heart valve device within the chamber (Figure 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Chambers (20160242905) to follow the above mentioned method in order to deliver and positon the device within the heart (Paragraphs [0045]-[0047]).
Regarding Claim 14, Chambers as rejected above discloses wherein the heart chamber comprises the left atrium (Figure 6).
Regarding Claim 15, Chambers as rejected above discloses wherein the prosthetic heart valve device is implanted and adapted to supplement native mitral valve leaflet functionality (Paragraph [0028]).
Regarding Claim 16, Chambers as rejected above discloses wherein the prosthetic heart valve device is implanted and adapted to supplement and eventually fully replace the native mitral valve leaflet functionality (Paragraph [0049]).
Regarding Claim 17, Chambers as rejected above discloses wherein the delivery catheter is placed within the patient using the transseptal delivery access route (Paragraph [0012]).
Regarding Claim 18, Chambers as rejected above discloses wherein the delivery catheter is placed within the patient using one of the access routes in the group consisting of: transapical; transfemoral; transatrial (Paragraph [0012]).

7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956) further in view of Chambers (U.S. Publication No. 20160242905) further in view of Alkhatib (U.S. Publication No. 20130331933).
Regarding Claim 12, Chambers discloses the method of claim 11 as rejected above but does not disclose further comprising providing at least one push and/or pull wire comprising a distal end that is operatively engaged with at least one of the recapture assist mechanism(s).
Alkhatib teaches providing at least one push and/or pull wire comprising a distal end that is operatively engaged with (Paragraph [0043] lines 1-3) at least one of the recapture assist mechanism(s)  (Figure 1 #30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Chambers (20160242905) further in view of Alkhatib to have at least one push and/or pull wire comprising a distal end that is operatively engaged with at least one of the recapture assist mechanism(s) in order to facilitate the repositioning or removal of the device (Paragraph [0043]).
Regarding Claim 13, Chambers does not disclose further comprising manipulating at least one of the at least one push and/or pull wires to modify the position of at least the valve support during expansion, positioning, recapturing and/or implanting of the prosthetic heart valve device.
Alkhatib teaches manipulating at least one of the at least one push and/or pull wires to modify the position of at least the valve support during expansion, positioning, recapturing and/or implanting of the prosthetic heart valve device(Paragraph [0043] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Chambers (20160242905) further in view of Alkhatib to manipulate at least one of the at least one push and/or pull wires to modify the position of at least the valve support during expansion, positioning, recapturing and/or implanting of the prosthetic heart valve device.in order to facilitate the repositioning or removal of the device (Paragraph [0043]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE E SNOW/Primary Examiner, Art Unit 3774